IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ANDREW M. FERRARI, )
Plaintiff,
V. C.A. No. N17C-04-270 MMJ
HELSMAN MANAGEMENT
SERVICES, LLC, )
Defendant.
ORDER

Submitted: July 13, 2020
Decided: July 21, 2020

On Defendants’ Motion for Reargument
and Plaintiff's Motion for Clarification Regarding “Bad-Faith Denial” Claim

1. By Opinion dated June 23, 2020, the Court considered Defendant’s Motion for
Summary Judgment, Plaintiffs two Motions for Partial Summary Judgment, and
Plaintiff's Motion for Leave to File an Amended Complaint. The Court held:

The Court finds that Thomas!’ controls. On the
narrow issue of whether a plaintiff may sue a TPA for
breach of the duty of good faith and fair dealing arising
from a workers’ compensation contract, there is no
contradictory Delaware authority. The cases Defendant
relies upon are distinguishable. Plaintiffs bad faith claim
against Helmsman does not fail as a matter of law on the
basis that a TPA is not a party to the insurance contract.

 

' 2003 WL 220511 (Del. Super. Jan. 31), vacated on other grounds by 2003 WL 21742143, at *1—2
(Del. Super. July 25).
1
The Court also finds that there are genuine issues of
material fact regarding whether Helmsman acted
reasonably as a TPA in investigating and initially denying
Plaintiffs claim. The Court finds that plaintiff has
established a prima facie case sufficient to survive
summary judgment on the issues of bad faith and punitive
damages. THEREFORE, Defendant’s Motion for
Summary Judgment is hereby DENIED.

The Court finds that genuine issues of material fact
exist precluding a ruling of bad faith delay as a matter of
law. THEREFORE, Plaintiffs Motion for Partial
Summary Judgment on Bad-Faith Delay is hereby
DENIED.

The Court finds that Plaintiff unduly delayed its
Motion for Leave to File an Amended Complaint.
PlaintifP's motion for leave to amend was not timely
made.” Allowing Plaintiff to further delay the case due to
additional discovery would cause unfair prejudice to
defendant.’ Additionally, the Court has found that
Plaintiff's bad faith claim against Helmsman does not fail
as a matter of law. Thus, the alleged necessity of adding
other parties is alleviated. THEREFORE, Plaintiff's
Motion for Leave to File Amended Complaint is hereby
DENIED.‘

2. Defendant has moved for reargument on three issues. First, Defendant contends
that the Court misapprehended controlling precedent on the issue of who may sue for
breach of contract. Second, Defendant argues that the Court did not correctly consider

facts which demonstrate that Defendant’s actions caused Plaintiff to suffer physical

 

* See Marro, 1996 WL 453311, at *5; see also Hess, 396 A.2d at 177.
3 See H & H Poultry Co., Inc., 408 A.2d at 291.
* Ferrari v. Helmsman Mgmt. Sves., LLC, 2020 WL 3444106, at *7-8 (Del. Super.).

2
injury, which is required to prevail on an intentional infliction of emotional distress claim.
Third, Defendant asserts that it is undisputed that Plaintiff's declaratory relief claim is
duplicative of the bad faith claim. Thurs, Defendant is entitled to judgment on Plaintiff’ s
declaratory relief claim.

3. The Court finds that it considered and resolved issues one and two in the June
23" Opinion. With regard to the third issue, the Court finds no reason to grant summary
judgment on Plaintiffs declaratory judgment claim. The mere fact that claims are
duplicative is not sufficient. Having found that Plaintiff has established a prima facie
case sufficient to survive summary judgment on the issue of bad faith, it appears that the
declaratory judgment claim will succeed or fail along with the bad faith claim. There is
no reason why the claims cannot proceed in a parallel manner at this stage of the
proceedings.

4. Plaintiff has filed a Motion for Clarification Regarding “Bad-Faith Denial”
Claim. The Court ruled that “any events occurring after the Complaint in this action was
filed, which have not been the subject of discovery prior to expiration of the discovery
deadline—specifically including Helmsman’s handling of the claim underlying the second
IAB petition—will not be admissible as part of a bad faith denial claim.” Plaintiff argues
that Helmsman’s handling of the claim underlying the second IAB petition was the subject
of timely discovery, and the parties agreed in writing to include those events within the

scope of Plaintiff's Rule 30(b)(6) deposition of Defendant’s representative.
5. To the extent the Court’s ruling was not clear, the Court finds that “timely
discovery” encompasses events prior to the time Plaintiff's complaint was filed.
Plaintiffs questions to Defendant’s 30(b)(6) deponent about the handling of the second
IAB petition, were the subject of record objections as to scope. The Rule 30(b)(6) notice
does not expand the time frame beyond April 2017.

6. The purpose of moving for reargument is to seek reconsideration of findings of
fact, conclusions of law, or judgment of law.° Reargument usually will be denied unless
the moving party demonstrates that the Court overlooked a precedent or legal principle
that would have a controlling effect, or that it has misapprehended the law or the facts in
a manner affecting the outcome of the decision.© “A motion for reargument should not
be used merely to rehash the arguments already decided by the court.” .

7. The Court has reviewed and considered the parties’ written submissions and
arguments. The Court did not overlook a controlling precedent or legal principle, or

misapprehend the law or the facts in a manner affecting the outcome of the decision.

 

° Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969).
° Ferguson v. Vakili, 2005 WL 628026, at *1 (Del. Super.).

’ Wilmington Trust Co. v. Nix, 2002 WL 356371, at *1 (Del. Super.).
4
THEREFORE, Defendant’s Motion for Reargument is hereby DENIED.
Plaintiff's Motion for Clarification Regarding “Bad-Faith Denial Claim is hereby

DENIED.

 

 

The HopGrable May} M. Johnston